United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 14, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51357
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

WILLIE DAVID MYLES

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:96-CR-211-1
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Willie David Myles appeals the sentences imposed following

the revocation of his supervised release terms following his

convictions for distribution of cocaine.       He argues that the

district court erred by imposing a sentence outside the

guidelines sentence range and that the district court erred in

not explicitly referencing the sentencing factors set forth in

18 U.S.C. § 3553(a).

     Before United States v. Booker, 543 U.S. 220 (2005), we

reviewed a sentence imposed upon revocation of supervised release

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51357
                                 -2-

to determine whether it violated the law or was plainly

unreasonable.    See United States v. Gonzalez, 250 F.3d 923, 925

(5th Cir. 2001).   Also before Booker, if, like Myles, a defendant

argued that the district court failed to consider the § 3553(a)

factors for the first time on appeal, we reviewed that issue for

plain error.    See United States v. Vonsteen, 950 F.2d 1086, 1091,

1093 (5th Cir. 1992).    After Booker, it is unclear whether the

same standards apply or if we instead review a revocation

sentence only for “unreasonableness”.      United States v. Hinson,

429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804

(2006).    Similar to Hinson, we need not decide the standard-of-

review issues presented by this appeal because Myles’s sentences

are proper under any standard.    Id.

     The 21-month terms of imprisonment imposed upon revocation

of Myles’s supervised release did not exceed the statutory

maximum terms of imprisonment that the district court could have

imposed.   See 18 U.S.C. § 3583(e)(3).     Moreover, the 21-month

sentences were within the guidelines range recommended by

U.S.S.G. § 7B1.4(a).    The district court had the authority and

discretion to impose consecutive sentences upon revocation of

Myles’s concurrent terms of supervised release.      See United

States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001).

     The district court explicitly stated that the ends of

justice and the best interest of the public would not be served

if Myles continued on supervised release.      Moreover, because the
                            No. 05-51357
                                 -3-

sentences imposed upon revocation of the supervised release terms

were within the applicable advisory guidelines ranges, it is

inferred that the district court considered all of the § 3553(a)

factors.    See United States v. Candia, 454 F.3d 468, 472-73 (5th

Cir. 2006).   Accordingly, because Myles has not shown error with

respect to his sentences, the judgment of the district court is

AFFIRMED.